DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 13 recites "the polyester base film is composed of a polyester film and a primer coating layer", however, claim 1 recites "a polyester base film having a single layer structure"; and the manner in which the polyester base film can have a single layer structure and be composed of a polyester film and a primer coating layer is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0116495) in view of Yamada et al. (US 6,335,479) and further in view of Kolon Industries (KR 10-2014-0088984; see attached machine translation).
	Regarding claims 1 and 4, Kim discloses a backsheet (abstract L9-11) for a double-sided light receiving solar cell module (abstract) comprising: a polyester base film ([0022] L11) having a single layer structure ([0022] L6); and a layer formed on only a portion of one surface or both surfaces of the polyester base layer, wherein the layer contains a white pigment ([0033] L5).
	Kim does not explicitly disclose wherein average visible light transmittance of the polyester base film at a wavelength of 380 to 1000 nm is 85% or more, and average UV light transmittance of the polyester base film at a wavelength of 250 to 380 nm is 10% or less. 
	Yamada discloses the use of a benzophenone based compound in order to absorb detrimental ultraviolet rays contained in sunlight (C8/L47-52; C9/L34-50).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a benzophenone based compound, as disclosed by Yamada, in the backsheet of Kim, because as taught by Yamada, a benzophenone based compound absorbs detrimental ultraviolet rays contained in sunlight (C8/L47-52).
With regard to the limitation "wherein average visible light transmittance of the polyester base film at a wavelength of 380 to 1000 nm is 85% or more, and average UV light transmittance thereof at a wavelength of 250 to 380 nm is 10% or less", both Kim, as modified by Yamada and Kolon Industries, and the instant application describe a polyester base film containing a photostabilizer. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
While Kim does disclose the reflective materials may be printed ([0034]), it is noted that the term "printing" is directed to the manner in which the apparatus is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Modified Kim does not explicitly disclose an intrinsic viscosity of the polyester base film is 0.65 to 0.8 dl/g.
Kolon Industries discloses a polyester base film with an intrinsic viscosity of the polyester base film is 0.65 to 0.8 dl/g (page 4, line 159).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the polyester base film of modified Kim such that it has the properties disclosed by Kolon Industries, because as taught by Kolon Industries, the polyester film has excellent durability and weather resistance (page 5, lines 185-186).
	Regarding claim 3, modified Kim discloses all the claim limitations as set forth above.
With regard to the limitation "wherein average visible light reflectance of the printing layer at a wavelength of 380 to 1000 nm is 85% or more", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 5, modified Kim discloses all the claim limitations as set forth above.  Modified Kim further discloses a content of the photostabilizer is in the range of about 0.1 to about 10% by weight (C10/L1-3).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claim 6, modified Kim discloses all the claim limitations as set forth above. 
Modified Kim does not explicitly disclose a thermal shrinkage rate thereof after standing at 150°C for 30 minutes satisfies Equation 1, and an elongation retention rate thereof standing at 121°C and RH of 100% for 75 hours satisfies Equation 2.
Kolon Industries discloses a polyester base film with a thermal shrinkage rate thereof after standing at 150°C for 30 minutes satisfies Equation 1 (page 5, lines 173-174), and an elongation retention rate thereof standing at 121°C and RH of 100% for 75 hours satisfies Equation 2 (page 5, lines 174-176).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the polyester base film of modified Kim such that it has the properties disclosed by Kolon Industries, because as taught by Kolon Industries, the polyester film has excellent durability and weather resistance (page 5, lines 185-186).
	Regarding claim 7, modified Kim discloses all the claim limitations as set forth above.  
	Modified Kim does not explicitly disclose the polyester base film has a thickness of 50 to 350 microns, and the printing layer has a thickness of 1 to 35 microns.
	Yamada discloses a polyester sheet with a thickness in the range of about 25 to about 150 microns (C14/L61-C15/L3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the polyester base film of modified Kim within the thickness range disclosed by Yamada, because the thickness disclosed amounts to a known dimension in the art for polyester films in photovoltaic devices, and one of ordinary skill would have a reasonable expectation of success when forming the polyester base film of modified Kim within the disclosed range based on the teaching of Yamada.
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Modified Kim does not explicitly disclose the printing layer has a thickness of 1 to 35 microns.  As the material cost and amount of reflectivity (Kim - [0033] - [0038]) are variables that can be modified, among others, by adjusting said thickness of the printing layer, with said material cost and reflectivity both increasing as the printing layer thickness is increased, the precise printing layer thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed printing layer thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the printing layer thickness in modified Kim to obtain the desired balance between the material cost and amount of reflectivity desired (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 8, modified Kim discloses all the claim limitations as set forth above.  
	Modified Kim does not explicitly disclose the printing layer contains an acrylic based resin, a polyester based resin, or a polyurethane based resin as a binder resin.
	Yamada discloses a polyurethane based resin as a binder resin containing a white pigment (C75/L9-11; C26/L36).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the printing layer of modified Kim with a polyurethane based resin, as disclosed by Yamada, because the use of a white pigment in a polyurethane based resin amounts to the use of a known composition in the art, and one of ordinary skill would have a reasonable expectation of success when forming the printing layer of modified Kim with a polyurethane based resin based on the teaching of Yamada.
	Regarding claim 9, modified Kim discloses all the claim limitations as set forth above.  
	Modified Kim does not explicitly disclose the white pigment is contained in the printing layer in a content of 30 to 50 wt%.
	As the material cost and amount of reflectivity (Kim - [0033] - [0038]) are variables that can be modified, among others, by adjusting said white pigment content, with said material cost and reflectivity both increasing as the white pigment content is increased, the precise white pigment content would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed white pigment content cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the white pigment content in modified Kim to obtain the desired balance between the material cost and amount of reflectivity desired (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 11, modified Kim discloses all the claim limitations as set forth above.  Modified Kim further discloses the printing layer is formed only on a portion of a surface of the polyester base film to be disposed apart from each other (Kim - [0034]).
	Regarding claim 12, modified Kim discloses all the claim limitations as set forth above.  Modified Kim further discloses the printing layer partially overlaps a solar cell of the solar cell module (Kim - [0033], [0034]; note: the term "partially overlaps" is dependent on the spatial orientation of the module).
	Regarding claim 13, modified Kim discloses all the claim limitations as set forth above. 
	While modified Kim does disclose the backsheet can comprise multiple layers (Kim - [0022] L6-13), modified Kim does not explicitly disclose the polyester base film is composed of a polyester film and a primer coating layer containing any one of a polyurethane based resin and a polyester based resin or a mixture thereof and formed on one surface or both surfaces of the polyester film.
	Yamada discloses the polyester base film is composed of a polyester film and a primer coating layer containing a polyurethane based resin (C16/L60; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an additional weather-resistant sheet, as disclosed by Yamada, on the polyester film of modified Kim, because as taught by Yamada, the additional weather-resistant sheet improves the strength, weather resistance, scratch resistance and the durability of the solar module (C16/L40-43).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0116495) in view of Yamada et al. (US 6,335,479) further in view of Kolon Industries (KR 10-2014-0088984; see attached machine translation) as applied to claim 9 above, and further in view of Komoda et al. (US 2014/0051790).
	Regarding claim 10, modified Kim discloses all the claim limitations as set forth above.  
	While modified Kim does disclose the white pigment is made of titanium oxide (Kim - [0033]); modified Kim does not explicitly disclose titanium oxide fine particles coated with silica and having an average particle size of 0.15 to 0.25 microns.
	Komoda discloses a backsheet for a solar cell module and further discloses titanium oxide fine particles coated with silica ([0076]) and having an average particle size of 0.15 to 0.25 microns ([0044]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the titanium oxide particles of modified Kim in the manner disclosed by Komoda, because as taught by Komoda, the backsheet is superior in shielding ultraviolet and other rays, and has improved long-term durability ([0076]).

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. Specifically, applicant argues with regard to claim 13 that the polyester film, after having the primer coating layer, is still in a single layer format. This is not found persuasive because claim 1 recites in line 3 "a polyester base film having a single layer structure", and claim 13 recites in lines 2 through 3 "wherein the polyester base film is composed of a polyester film and a primer coating layer". The manner in which the polyester base film can have a single layer structure and also have the structure recited in claim 13 is unclear. The polyester base film recited in claim 13 is not a single layer structure. The description in the as-filed specification cited by Applicant in the Remarks describes a polyester base film composed of a polyester film and a primer coating layer, but the description (from page 11, lines 20-25 in the specification) does not describe a single layer structure. 
With regard to applicant's argument that Yamada does not disclose a single layer structure polyester base film, Yamada is not relied upon to teach a single layer structure polyester base film. As set forth in the office action, Yamada is relied upon to teach the use of a benzophenone based compound in order to absorb detrimental ultraviolet rays contained in sunlight (C8/L47-52; C9/L34-50). 
Applicant argues that C9/L34-50 of Yamada merely relates to a composite resin to improve adhesion between two essential layers, namely, a weather-resistant and a deposited inorganic oxide thin film. In response to applicant's argument, C9/L34-50 of Yamada discloses an ultraviolet absorber (benzophenone) in a polyester layer. It would been obvious to one of ordinary skill in the art at the time the invention was filed to include a benzophenone based compound, as disclosed by Yamada, in the backsheet of Kim, because as taught by Yamada, a benzophenone based compound absorbs detrimental ultraviolet rays contained in sunlight, as set forth in the office action. 
With regard to applicant's arguments directed to Yamada related to a fluorocarbon resin sheet, Yamada discloses benzophenone in a polyester resin (C9/L34-50), and one of ordinary skill would have found it obvious to include benzophenone in the polyester layer of Kim for the reasons set forth in Yamada as outlined in the office action. 
Applicant further argues that when a white pigment such as titanium oxide is included in a base film, the base film becomes opaque and cannot be used as a backsheet for a double-sided light receiving solar cell. In response to applicant's argument, the argument is moot because claim 1 recites "wherein the printing layer contains a white pigment", and it is Kim, not Yamada, that is relied upon to teach the white pigment as set forth in the office action. Applicant's argument that the base film becomes an opaque white is moot because the office action relies on Yamada to teach including a benzophenone based compound, as disclosed by Yamada, in the backsheet of Kim, because as taught by Yamada, a benzophenone based compound absorbs detrimental ultraviolet rays contained in sunlight, as set forth in the office action. 
With regard to applicant's arguments directed to the amendment to claim 1 including the limitation "wherein an intrinsic viscosity of the polyester base film is 0.65 to 0.8 dl/g", neither Kim nor Yamada is relied upon to teach the limitation, instead Kolon Industries is relied upon to teach the limitation as set forth in the office action. 
With regard to applicant's arguments with respect to the limitation "wherein average visible light transmittance of the polyester base film at a wavelength of 380 to 1000 nm is 85% or more, and average UV light transmittance thereof at a wavelength of 250 to 380 nm is 10% or less", both Kim, as modified by Yamada and Kolon Industries, and the instant application describe a polyester base film containing a photostabilizer. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	It is noted that the 112(a) rejection of claim 3 in the previous office action is overcome due to the claim amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726